Citation Nr: 1720680	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-50 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Propriety of reduction of the rating assigned for sensitive scar, donor site, left iliac bone from 10 to 0 percent.

3.  Whether there is clear and unmistakable error (CUE) in the July 1993 rating decision in failing to assign an effective date earlier than September 26, 1982 for allowance of a 100 percent rating for neurotic depressive reaction, and in failing to grant special monthly compensation due to being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1978.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Board, in pertinent part, found that there was no CUE in the July 1993 rating decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2010 memorandum decision, the Court vacated the Board's May 2008 decision and remanded the case for action consistent with the memorandum decision.

In June 2010, the Board remanded the case to comply with the Veteran's hearing request.  He subsequently provided testimony at a hearing before a Veterans Law Judge in February 2011.  The Veteran had previously testified before the same Veterans Law Judge in March 2008.  Transcripts of both hearings are of record.

In an October 2011 decision, the Board, in pertinent part, determined that service connection was not warranted for the claimed diabetes mellitus, and that the March 1985 rating decision reducing the rating for sensitive scar, donor site, left iliac bone from 10 to 0 percent was not the product of CUE.  The Board also remanded the issue of whether the July 1993 rating decision was the productive of CUE for further development, to include obtaining the Veteran's vocational rehabilitation file/folder. 

The Veteran again appealed the October 2011 decision to the Court.  The Court, pursuant to a September 2012 joint motion for remand (JMR), vacated the Board's decision to the extent that it denied service connection for diabetes mellitus and found that the March 1985 rating decision was not the product of CUE.

In November 2014, the Board again found that the March 1985 rating decision was not the product of CUE.  The Board also remanded the matters of entitlement to service connection for diabetes mellitus and whether there was CUE in the July 1993 rating decision.

In January 2015, the Board vacated the November 2014 decision to the extent that the Board determined that the March 1985 rating decision was not the product of CUE.  In March 2015, the Board issued a new decision determining that the March 1985 rating decision was not the product of CUE.

The Veteran again appealed the decision to the Board's decision to the Court.  The Court, pursuant to an October 2015 JMR, vacated the Board's March 2015 decision.  The JMR indicated that the Board erred in finding that the issue of propriety of the March 1985 rating decision reducing the rating assigned for the sensitive scar, donor site, left iliac bone, was not before the Board when it determined that the Veteran did not file a timely notice of disagreement to that decision.

Thereafter, in December 2015, the Board recharacterized the issue as propriety of reduction of the rating assign for sensitive scar, donor site, left iliac bone from 10 to 0 percent, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.

This matter, along with the issues of entitlement to service connection for diabetes mellitus and whether there was CUE in the July 1993 rating decision, have returned to the Board for the purpose of appellate disposition.

The Veterans Law Judge who held the 2008 and 2011 hearings is no longer employed at the Board.  In February 2017, the Board sent a letter to the Veteran informing him of his right to a hearing before a Veterans Law Judge who would participate in the adjudication of his appeal, and requesting that he inform the Board if he wanted another hearing. The letter stated that if he did not respond in thirty days, the Board would assume that he did not want a hearing and proceed accordingly. The Veteran did not respond. The Board will therefore proceed in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

Service Connection for Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus type II as directly related to service, or as secondary to service-connected disability-namely, PTSD.

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

Post-service VA treatment records reflect diagnosis of diabetes mellitus in 2008.

The Veteran has submitted various articles discussing potential correlation or relationship between veterans with diabetes mellitus and PTSD.

A March 2011 nexus statement from the Veteran's treating VA psychiatrist reflects that he reviewed the Veteran's service treatment records and post-service medical records.  The psychiatrist checked a box indicating that it was his opinion that the Veteran's diabetes mellitus type II "as least as likely as not [was] caused by, a result, or aggravated by PTSD;" however, the psychiatrist also checked the box indicating that diabetes mellitus was "as le[ast as] likely as not caused by or a result of PTSD (less than 50/50 [percent] probability)."  The reviewing psychiatrist noted that there was evidence in research literature supporting a potential link between PTSD and future risk of diabetes.  He cited to a study in Diabetes Care medical journal that concluded that PTSD symptoms were "significantly associated with future risk of self-reported diabetes."  He noted that while there was not a causal association, he noted that the study may show a nexus or connection to PTSD.

Another March 2011 nexus statement from a VA treatment provider found it less likely than not that the Veteran's diabetes mellitus was caused or aggravated by his PTSD.  He cited to studies, and noted that it was not possible to say that the Veteran's PTSD caused his diabetes, but impossible to say it did not.

Private treatment records from Accent Physician Specialist note diagnosis and treatment of diabetes mellitus.  

An August 2013 report notes that the Veteran had been tired and stressed, and he was not compliant with his diabetes medication as a result.  His A1C level had increased from 7.2 to 6.6 percent.  The treating physician noted that the Veteran had underlying PTSD and was having trouble taking care of things, and his diet pattern was erratic.  His impression that the A1C was back up, likely due to non-compliance with medication, or perhaps due to progression of the disease.

In March 2014 it was noted that the Veteran's blood sugar levels had worsened, likely related to non-compliance with meds, poor eating habits, and stress in general.

A November 2014 report reflects that the Veteran tested his blood glucose level, which had been ranging in the 200s.  He thought it was related to pain and anxiety due to his shoulder issues.  The treating physician noted that A1C had worsened, likely related to his recent issues with a shoulder injury.  

These records also note improvement with better diet and medication compliance.

In a December 2014 written statement, private physician Dr. C. wrote that the Veteran had been treated for diabetes mellitus type II since March 2012.  He noted that the Veteran had been advised that poor dietary choices, lack of exercise, high stress levels, and pain could potentially worsen his hyperglycemia.

Here, the record includes evidence suggesting either a causal or aggravation-based relationship between the Veteran's diabetes mellitus and his PTSD; however, the evidence is insufficient to decide the claim.  For the foregoing reasons, the Board believes that an examination and opinion regarding the nature and etiology of the claimed diabetes mellitus type II should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Propriety of Reduction

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271   (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the Introduction, the October 2015 JMR determined that the matter properly before the Board was the propriety of the reduction of the rating assigned for the service-connected sensitive scar, donor site, left iliac bone.  However, it was further noted that VA erred in not providing a Statement of the Case (SOC) on this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  The Board remanded the matter for issuance of a SOC in December 2015.  However, the Board's review of the claims file since the December 2015 remand reflect that such development has not been undertaken.

The Board must accordingly remand the matter again for issuance of a SOC in compliance with its prior remand instructions. See Stegall, 11 Vet. App. at  271.  

CUE in 1993 Rating Decision

As noted in the Board's October 2011 remand, the Court's July 2010 memorandum decision directed the Board to ensure that all of the VA vocational rehabilitation records in existence in March 1985 were part of the record, and that such determination be made in the first instance before the other directives of the memorandum decision were addressed.  The Board accordingly instructed the AOJ to obtain these records and associate them with the claims file.

A subsequent March 2014 Supplemental Statement of the Case (SSOC) reflects that the folder was obtained, and there is reference to documents in the vocational rehabilitation records.  However, as pointed out by the Board in the November 2014 remand, these records were not included in the claims file.  The Board therefore remanded again to obtain these records.  

Unfortunately, while SSOCs dated in 2016 continue to reflect review of the vocational rehabilitation records and note the documents discussed in the March 2011 SSOC, the vocational rehabilitation folder is still not of record.  In addition, in a December 2014 email correspondence, a representative from the RO in St. Petersburg indicated that they did not have the Veteran's vocational rehabilitation folder.

The status and location of the Veteran's vocational rehabilitation folder is still unclear.  On remand, these records should be associated with the claims file, or a memorandum as to their unavailability issued should they be unable to be found.  See Stegall, 11 Vet. App. at  271.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's vocational rehabilitation file/folder AND ASSOCIATE IT WITH THE VETERAN'S CLAIMS FILE.  Any other available vocational rehabilitation applications or records prepared or obtained in connection with those applications should also be obtained and associated with the claims file.

If this file/folder is not available, a memorandum for the claims file making a formal finding of unavailability must be issued and associated with the claims file.

2.  Assist the Veteran in associating with the claims folder updated treatment records, to specifically include all updated VA treatment records

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed diabetes mellitus type II. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus first manifest in service or within one year of discharge thereof, or is otherwise medically related to service. 

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is caused and/or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include his PTSD.

In providing the requested opinion, the examiner is asked to consider and address treatment records from Accent Physician Specialists noting fluctuations in glucose levels potentially associated with pain, stress, and noncompliance with medication and diet due to his psychiatric disorder.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. Provide the Veteran with a Statement of the Case as to the issue of the propriety of the reduction of the rating assigned for sensitive scar, donor site, left iliac bone from 10 to 0 percent.  That decision should reflect consideration of any argument and evidence submitted by the Veteran.

The Veteran should be advised of the time period in which to perfect an appeal as to this issue.  

If the Veteran perfects an appeal, the claim should be certified to the Board and after any necessary development has been completed.

5.  Then, the AOJ should readjudicate the Veteran's remaining claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


